Citation Nr: 0706281	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
stroke as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.

3.  There is no competent medical evidence of record relating 
the veteran's residuals of stroke to any in-service injury or 
disease. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 
4.125(a) (2006).  

2.  As service connection for PTSD has not been established, 
the claim for service connection for residuals of a stroke as 
secondary to PTSD lacks entitlement under the law.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.310 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in January 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA requested records from the Social 
Security Administration, VA treatment records, and afforded 
the veteran a VA general medical and psychological 
examination.  Personal hearing testimony and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  The 
veteran is not prejudiced by the RO's failure to provide such 
notice as his claims are being denied.  Thus, the Board finds 
that no additional evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has 
been submitted, identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  

Regarding the issue of secondary service connection for 
residuals of stroke, because the underlying claim for service 
connection for PTSD is denied, the Court has held that, in 
such cases where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  A review of the VA's duty to 
notify and assist is not necessary regarding the secondary 
service connection claim because there is no legal basis for 
the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  

The appellant has also been afforded a meaningful opportunity 
to participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection for PTSD

In his PTSD stressor statement received in March 2004, the 
veteran contended that he had PTSD that is due to a "search 
and rescue operation" while he was in Thailand in January 
1978.  At the October 2006 personal hearing before the 
undersigned Veterans Law Judge, the veteran testified in 
relevant part that during service in the Marine Corps he 
participated in various training exercises that simulated 
combat, that he traveled frequently in service and worked 
with military units of other countries, that the ship on 
which he was stationed had to leave Thailand sooner than 
planned, and on January 9, 1978 his ship was supposed to pick 
up a US civilian yacht laden with illegal goods, but the 
operation was called off.  At a February 2004 VA 
psychological examination, the veteran reported his in-
service stressful events generally as participation in 
missions in Cambodia, Thailand, and Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  DSM-IV at 427-28.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  However, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Turning to the merits of the underlying claim, the provisions 
of 38 U.S.C.A. 
§ 1154(b) provide that, in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation; however, the provisions of 38 
U.S.C.A. 
§ 1154(b) are only applicable in cases where a veteran is 
shown to have actually served in combat with the enemy.  For 
application of 38 U.S.C.A. § 1154(b), it is not sufficient 
that a veteran be shown to have served during a period of war 
or to have served in a theater of combat operations or in a 
combat zone.  To gain the benefit of a relaxed standard for 
proof of service incurrence of an injury or disease, 38 
U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy.  See VAOPGCPREC 12-99.  

In this case, the veteran did not engage in combat with the 
enemy during active service and he does not contend 
otherwise.  The veteran's service personnel records show a 
military occupational specialty of mortarman, with rifle 
training.  The veteran's DD Form 214 does not demonstrate any 
medals or badges reflecting combat with the enemy.  The unit 
histories provided by the veteran do not show combat with the 
enemy.  The veteran has not even claimed his PTSD is due to 
combat experiences; therefore, the combat presumption of 38 
U.S.C.A. § 1154(b) is not applicable in this case.

The veteran generally alleged purported stressful events of 
participation in training missions with his own unit or with 
military units from friendly countries, or that there may 
have been some general threat that caused his ship to leave 
Thailand early in January 1978 to avoid such threat, and that 
a rescue mission of a civilian yacht in January 1978 for 
which his ship prepared never took place.  The unit histories 
provided by the veteran do not show any stressful events, 
including no mention of involvement with a US civilian yacht 
in January 1978, and no other incidents involving potential 
threats of death or serious injury.  The veteran's service 
medical records are negative for any complaints, findings, or 
diagnosis of psychiatric disability.  Service personnel 
records do not show evidence to confirm any of the generally 
claimed stressful events.  For these reasons, the Board finds 
that the occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.

The Board notes that the February 2004 VA PTSD examination 
report reflects a diagnosis of PTSD; however, this diagnosis 
is based on the veteran's general history of participation in 
missions in Cambodia, Thailand, and Vietnam by the veteran, 
and not on any evidence or history of specific in-service 
stressful events.  The VA examiner did not indicate on which 
reported stressors he relied in making the PTSD diagnosis, 
and the report otherwise reflects no specific in-service 
stressful event.  The Board is not bound to accept the 
opinions of physicians or psychologists whose diagnoses of 
PTSD are based on an unverified history of stressful 
incidents as related by the veteran.  "Just because a 
physician or health care professional accepted appellant's 
description of his Vietnam experiences as credible, and 
diagnosed the appellant as suffering from PTSD, does not mean 
the BVA is required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Court 
has held that the diagnosis of PTSD must be based on a 
stressor history which has been verified, as an examination 
based on a questionable history is inadequate for rating 
purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).

Because the occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence, the Board finds that PTSD was not 
incurred in or aggravated by service.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for PTSD, and it must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).  The Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Secondary Service Connection for Residuals of a Stroke

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

The veteran contends that his currently diagnosed residuals 
of stroke are causally related to his diagnosed PTSD.  He 
specifically contends that his PTSD symptoms caused stress, 
which caused him to abuse drugs and alcohol since service, 
which in turn caused his stroke in 1985.  Secondary service 
connection, however, may be granted only for disorders found 
to be proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. 
439.  Because service connection for PTSD has been denied in 
this decision by the Board, the veteran's claim for service 
connection for residuals of a stroke as secondary to service-
connected PTSD lacks entitlement under the law.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310; See Sabonis, 6 Vet. App. 426 (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  Even considered as a claim for 
direct service connection, there is no competent medical 
evidence of record relating the veteran's residuals of stroke 
to any in-service injury or disease.  For these reasons, the 
claim for service connection for residuals of a stroke as 
secondary to PTSD must be denied.


ORDER

Service connection for PTSD is denied.

A claim for service connection for residuals of a stroke as 
secondary to PTSD, being without legal merit, is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


